UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 08-4682


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ROBERT MARTIN KUTZER,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.  Lacy H. Thornburg,
District Judge. (1:07-cr-00089-LHT-1)


Submitted:   July 2, 2009                 Decided:   July 15, 2009


Before TRAXLER, Chief Judge, and WILKINSON and KING, Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Randolph Marshall Lee, Charlotte, North Carolina, for Appellant.
Donald David Gast, Assistant United States Attorney, Asheville,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Robert Martin Kutzer was convicted by a jury of one

count of coercion and enticement of a minor in violation of 18

U.S.C. § 2422(b) (2006), and was sentenced to one hundred twenty

months in prison.         On appeal, counsel filed a brief pursuant to

Anders v. California, 386 U.S. 738 (1967), asserting there are

no    meritorious     grounds     for    appeal,          but    questioning      whether

Kutzer’s conviction is supported by sufficient evidence.                                  In a

pro se supplemental brief, Kutzer joined in the issues raised by

counsel and also questioned whether the statements he made while

in    custody   should     have    been       suppressed;            whether   his    trial

counsel was ineffective; and whether the district court erred in

giving the jury instructions.

             Kutzer first contends the evidence was insufficient to

support his convictions.               A jury’s verdict must be upheld on

appeal if there is substantial evidence in the record to support

it.     Glasser v. United States, 315 U.S. 60, 80 (1942).                                   In

determining whether the evidence in the record is substantial,

we    view   the     evidence     in    the       light    most       favorable      to    the

Government      and    inquire     whether         there        is    evidence    that       a

reasonable      finder    of      fact    could       accept          as   adequate        and

sufficient      to     establish       the        defendant’s         guilt    beyond        a

reasonable doubt.         United States v. Burgos, 94 F.3d 849, 862

(4th Cir. 1996) (en banc).             We do not review the credibility of

                                              2
the witnesses and assume the jury resolved all contradictions in

the    testimony    in    favor   of   the   Government.     United    States    v.

Kelly, 510 F.3d 433, 440 (4th Cir. 2007), cert. denied, 128 S.

Ct. 1917 (2008).           In light of these principles, we conclude

substantial evidence supports Kutzer’s convictions.

            In his supplemental brief, Kutzer claims that counsel

provided    ineffective      assistance      at    sentencing.        Claims    of

ineffective assistance of counsel are generally not cognizable

on direct appeal.         See United States v. King, 119 F.3d 290, 295

(4th Cir. 1997).          Rather, to allow for adequate development of

the record, a defendant must bring such claims in a 28 U.S.C.A.

§ 2255 (West Supp. 2009) motion.                  See id.; United States v.

Hoyle, 33 F.3d 415, 418 (4th Cir. 1994).                An exception exists

where      the     record        conclusively      establishes        ineffective

assistance.       United States v. Richardson, 195 F.3d 192, 198 (4th

Cir. 1999); King, 119 F.3d at 295.              Because the record does not

conclusively       show   that    Kutzer’s   counsel   was    ineffective,       we

decline to consider Kutzer’s claim on direct appeal.                      We have

reviewed Kutzer’s remaining pro se claims and find they lack

merit.

            In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We    therefore    affirm   Kutzer’s     conviction    and    sentence.        This

court requires that counsel inform Kutzer, in writing, of the

                                         3
right to petition the Supreme Court of the United States for

further review.        If Kutzer requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

then counsel may move in this court for leave to withdraw from

representation.    Counsel’s motion must state that a copy thereof

was served on Kutzer.

            We dispense with oral argument because the facts and

legal    contentions    are   adequately   presented    in   the    materials

before   the   court    and   argument   would   not   aid   the   decisional

process.

                                                                     AFFIRMED




                                     4